UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2017 Spark Networks, Inc. (Exact name of Registrant as Specified in Its Charter) Delaware 001-32750 20-8901733 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11150 Santa Monica Boulevard, Suite 600
